Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action Summary
This is a Non-Final Office action based on application 17/047,082 filed on 13 October 2020. The application is a 371 of PCT/GB2019/051246 filed 7 May 2019 with priority to GB 1807469 filed 8 May 2018.
Claims 1-13 are pending and have been fully considered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an electrochemical apparatus and method for the production of hydrogen gas.
Group II, claim(s) 11-13, drawn to a method of treating a paramagnetic material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical cell having one diamagnetic electrode and one paramagnetic electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Behr (US 2009/242424 A1), cited in the IDS of 5 July 2021. As discussed in the International Preliminary Report on Patentability, Behr anticipates claim 11. Therefore every technical feature shared between claims 1 and 11 is anticipated by Behr. Furthermore, the shared technical features are taught by Burtch in view of Rigby as outlined in the rejection of claims 1-10 below. 
A telephone call was made to applicant’s attorney Moshe Pinchas on 6 October 2022 to request an oral election to the above restriction requirement. Mr. Pinchas left a voicemail with the examiner on 10 October 2022, in which a provisional election without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 10: please amend “a direct current electrical power supply” to recite “[[a]]the direct current electrical power supply. 
In Claim 10, “the at least one cathode” should be changed to match its antecedent in claim 1, “a plurality of cathodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically:
Claim 1 introduces “at least one anode”; however, this element is referred to as “the anode” later in claim 1, as well as in claims 2, 3, 6. For consistency, “the anode” should be replaced with “the at least one anode”.
Claim 1 introduces “a plurality of cathodes”, but later requires “connecting the cathode to a negative terminal”, “wherein the cathode comprises ...” and “wherein the distance between anode and the cathode is ...”. It unclear whether “the cathode” is meant to mean at least one cathode, or every cathode in the plurality of cathodes, or some other subset.
Claim 1 refers to “the radius of the anode” but there is no antecedent basis for the anode having a radius. 
Claim 1 refers to “the distance” between anode and the cathode but there is no antecedent basis for “the distance”. Claim 1 previously recited “at least one anode spaced apart from the plurality of cathodes by “a defined distance”, but this appears to be a different distance measurement. 
Claim 1 recites that “the distance between anode and the cathode is equal to the radius of the anode x 3 to 3.2”, however it is unclear whether this clause refers to the distance between one cathode and one anode, the distance between every cathode and every anode, or some other subset of anodes and cathodes; furthermore it is unclear whether each of the plural anodes is required to have the same radius. 
Claims 2-10 depend from claim 1, and therefore inherit that claim’s deficiencies.
Claim 4 further refers to “each cathode in the array” but there is no antecedent basis for an array. 
Claim 4 also refers to “the diameter of the cathode”, but there is no antecedent for a cathode having a diameter. 
In Claim 4, “the distance between each cathode” is unclear because the object is not stated; e.g. it is not clear whether this means the distance between each cathode and its nearest neighboring anode, the distance between each cathode and its nearest neighboring cathode, the distance between each cathode and some other element of the apparatus, etc. Furthermore, there is no antecedent basis for “the distance” between each cathode. Claim 1 previously recited “at least one anode spaced apart from the plurality of cathodes by “a defined distance”, but this appears to be a different distance measurement.
Claim 7 refers to “the diameter of the cathode”, but there is no antecedent for a cathode having a diameter. 
In claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “wherein the paramagnetic material is selected from ...”, and the claim also recites “preferably wherein the paramagnetic material is 316 L stainless steel” which is the narrower statement of the limitation. The claim is are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of compact prosecution the claims are treated on their broadest reasonable interpretations as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (US 2009/0321251 A1, cited on the IDS dated 5 July 2021) in view of Burtch (US 2010/0258450 A1, cited on the IDS dated 5 July 2021); evidentiary support is provided by Scott et al (Journal of Applied Physics, 47, 5329-5335 (1976)) and Shackelford et al (CRC Materials Science and Engineering Handbook, 3rd edition (2001), Taylor & Francis, pg 8).
Regarding claim 1, Rigby teaches an apparatus (para [0123]) for the electrochemical production of hydrogen gas from salt water (para [0067]-[0070]), the apparatus comprising: 
a plurality of cathodes (para [0126], “individual electrodes 250 in the electrode array 204 ... every other electrode 250 is ... negatively polarized”; figure 16 shows a plurality of the electrodes 250 are negatively biased, i.e. cathodes); 
at least one anode (para [0126], “every other electrode 250 is connected to the positive lead 236”; figure 16 shows at least one of the electrodes 250 is positively charged, i.e. an anode) spaced apart from the plurality of cathodes by a defined distance (figure 15-16 shows electrodes are spaced by a defined distance; claim 10, “spaces in the range of about 0.25 inch (0.635 cm) to about 0.85 inch (2.159 cm)”)
a cathode end connector (figure 16 #264) for electrically connecting the cathodes to a negative terminal (figure 14-16 #238) of a direct current electrical power supply (figure 14 #234; para [0125]-[0126], “DC power line 234 (FIG. 14) that has a positive lead 236 and a negative lead 238 ... contact plate 264 is connected to the negative lead 238”);
an anode end connector (figure 16 #262) for electrically connecting the anode to a positive terminal (figure 14-16 #236) of a direct current electrical power supply (figure 14 #234; para [0125]-[0126], “DC power line 234 (FIG. 14) that has a positive lead 236 and a negative lead 238 ... contact plate 262 is connected to the positive lead 236”); 
wherein any of the electrodes may comprise either a paramagnetic material and/or a diamagnetic material (para [0040], “electrode materials may include ... aluminum, titanium, carbon fiber, stainless steel”. The Office holds the position that aluminum and stainless steel are inherently paramagnetic materials; This position is supported by the instant specification pg 4 ln 4-13; The Office further holds that carbon fiber is inherently diamagnetic; this position is supported in the evidentiary teaching by Scott, pg 5329 abstract); 
and wherein the ratio between the distance between anode and cathode (claim 10, “electrodes are separated by spaces in the range of about 0.25 ... to about 0.85 inch”) and the radius of the anode (claim 15, “electrodes have a diameter in a range of 1/8 inch ... to inch ... preferably 1/4 inch”) is in a range from 2.0 to 6.8 (taking the diameter of the anode as 1/4 inch, and the distance between anode as cathode as ranging from 0.25 to 0.85 inch, the ratio of anode-cathode distance to anode radius is from 2 to 6.8).
Rigby does not specify that the anode-cathode spacing is equal to the radius of the anode x 3.0 to 3.2. However, given the teaching of Rigby wherein the distance between the anode and the cathode is equal to the radius of the anode x 2.0 to 6.8, it would have been obvious to have selected and utilized a distance ratio within the disclosed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Furthermore, although Rigby does teach the cathode may be a paramagnetic material (e.g. para [0040], “aluminum ... stainless steel”) and/or the anode may be a diamagnetic material (e.g. para [0040], “carbon fiber”), Rigby does not teach or fairly suggest the anode and cathode are made of dissimilar materials.

Burtch teaches an apparatus for the electrochemical production of hydrogen gas from salt water (para [0008]), the apparatus comprising:
a plurality of cathodes (figure 1-3 #14; para [0038]); 
at least one anode (figure 1-3 #12; para [0038]) spaced apart from the plurality of cathodes by a defined distance (per para [0043], spacing between anodes and cathodes is defined by spacers #30; figure 1-3); 
a cathode end connector for electrically connecting the cathode to a negative terminal of a direct current electrical power supply (figure 1 and 3; connector 18 is used to connect the end cathode plate 14 to a negative terminal of a direct current power supply 60; para [0040]);
an anode end connector for electrically connecting the anode to a positive terminal of a direct current electrical power supply (figure 1 and 3; connector 24 is used to connect the end anode plate 12 to a positive terminal of the direct current power supply 60; para [0042]); 
wherein the cathode comprises a paramagnetic material (para [0012], “Each cathode plate is made from aluminum”; the Office holds the position that aluminum is inherently a paramagnetic material. This position is supported by the instant specification pg 4, which states that aluminum is a paramagnetic material) and the anode comprises a diamagnetic material (para [0012], “each anode plate is made from zinc”; the Office holds the position that zinc is inherently a diamagnetic material. This position is supported by the instant specification pg 4, which states that zinc is a diamagnetic material). 
It would have been obvious to a person of ordinary skill in the art to modify Rigby by making the anode from a diamagnetic material e.g. zinc, and the cathode from a paramagnetic material e.g. aluminum, because Burtch teaches that the combination of an aluminum cathode with a zinc anode is effective for electrochemical production of hydrogen from salt water (para [0036]), and the use of zinc as the anode material in particular imparts improved electrical efficiency (para [0034]). The simple substitution of one known element for another (i.e., one electrode material for another) is likely to be obvious when predictable results are achieved (i.e., selective ion transport through the membrane) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].  

Regarding claim 2, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby teaches at least one anode is configured to be central to an array of cathodes (para [0126], “every other electrode 250 is connected to the positive lead ... ever other ... negatively polarized ... so that adjacent electrode 250 within the housing 202 have opposite polarities”; figure 14-16 show that each anode (with the exception of anodes located on the edges) has four nearest neighbors, which are cathodes, and thus the anode is central to an array of four cathodes). Rigby further teaches in the alternative arrangement of Fig. 5 wherein the central anode electrodes are surrounded by a concentric array of cathode electrodes. 

Regarding claim 3, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby further teaches the cathodes are spaced apart at equal distances from the anode (para [0129], figure 15-16; also see the alternative arrangement of Fig. 5).

Regarding claim 4, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby further teaches the distance between each cathode in the array is equal to the diameter of the cathode x 3.0 (para [0129], “The preferred spacing between the electrodes 250 ... about 3/4 inch ... diameter of about 1/4 inch”).

Regarding claim 5, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby teaches the at least one anode and the plurality of cathodes are provided in a tetrahedral configuration (note, the claim scope is not limited to configurations wherein the cathodes are positioned to form a tetrahedron, because applicant is acting as their own lexicographer here. Per instant specification pg 3, “by tetrahedral configuration is meant that each anode is surrounded by a plurality of cathodes which are spaced apart at an equal distance from the anode. For instance each anode may be surrounded by between 2 to 20 cathodes”. Rigby para [0129] and figure 15-16 shows that a plurality of cathodes are spaced apart at an equal distance from an anode and thus meet the limitations of being formed in a tetrahedral configuration).

Regarding claim 6, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby teaches the ratio between the distance between anode and cathode (claim 10, “electrodes are separated by spaces in the range of about 0.25 ... to about 0.85 inch”) and the radius of the anode (claim 15, “electrodes have a diameter in a range of 1/8 inch ... to inch ... preferably 1/4 inch”) is in a range of from 2.0 to 6.8, which  encompasses the claimed range of 3.1 to 3.2 (taking the diameter of the cathode as 1/4 inch, and the distance between anode as cathode as ranging from 0.25 to 0.85 inch, the ratio of anode-cathode distance to anode radius is in a range from 2 to 6.8). Rigby does not specify that the electrode spacing is exactly between 3.1x to 3.2x the anode radius. However, given the teaching of Rigby wherein the distance between the anode and the cathode is equal to the radius of the anode x 2.0 to 6.8, it would have been obvious to have selected and utilized a distance ratio within the disclosed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 7, Rigby in view of Burtch renders the apparatus of claim 2 obvious, and Rigby teaches the ratio between the distance between cathodes in the array and the radius of the cathode is in a range of from 1.4 to 4.8 (anodes and cathodes are laid out in alternating fashion an evenly spaced square array, as shown in figure 15-16 and as discussed above with respect to claim 2; thus, the distance between two nearest neighbor cathodes is the anode-cathode separation distance times the square root of 2; taking the diameter of the cathode as 1/4 inch (claim 15, “electrodes have a diameter ... preferably 1/4 inch”), and the anode-cathode separation distance as ranging from 0.25 to 0.85 inch (claim 10), the ratio of cathode-cathode distance to cathode diameter is in a range from 1.4 to 4.8). Rigby does not specify that the cathode-cathode spacing is between 3.1x to 3.2x the cathode diameter. However, given the teaching of Rigby wherein the distance between nearest neighbor cathodes is equal to the diameter of the anode x 1.4 to 4.8, it would have been obvious to have selected and utilized a distance ratio within the disclosed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 8, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Burtch further teaches the paramagnetic material is aluminum (para [0012], “Each cathode plate is made from aluminum”).

Regarding claim 9, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Burtch further teaches the diamagnetic material is zinc (para [0012], “each anode plate is made of zinc”). Burtch does not explicitly specify that the isotope of zinc is Zn64, Zn66, Zn67, Zn68 or Zn70. The Office holds the position that Burtch’s zinc inherently comprises Zn64, Zn66, Zn67, Zn68, Zn70, or some combination thereof, because Zn64, Zn66, Zn67, Zn68, and Zn70 are the only stable isotopes of zinc (as shown in evidentiary teaching by Shackelford, pg 8 table 2). 

Regarding claim 10, Rigby in view of Burtch renders the apparatus of claim 1 obvious, and Rigby further teaches a method of producing hydrogen gas (para [0067]-[0070] describes producing hydrogen gas from water) from salt water (para [0116] teaches the apparatus works upon salt water), the method comprising providing the apparatus (para [0043], “through an electrochemical treatment unit ...”) providing direct current (para [0043], “... direct current is applied”) to the at least one anode and the at least one cathode (para [0128], “DC power to the power lines 234 connected to each electrode array 204”) and collecting hydrogen gas produced thereby (para [0070]).
Examiner further notes that Burtch too teaches a method of producing hydrogen gas from salt water (para [0015], [0070]-[0077]), the method comprising providing the apparatus (para [0012], [0071]), providing direct current to the at least one anode and the at least one cathode (para [0015], [0074]), and collecting hydrogen gas produced thereby (para [0015], [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasprzak et al (US 2012/0292182 A1) teaches an electrolyzer comprising an array of aligned cylindrical anodes and cathodes. Meyer et al (US 2007/0051633 A1) teaches an electrolyzer comprising six cathodes evenly spaced around a central anode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795